Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-9 and 15, directed to a method for manufacturing, non-elected without traverse. Accordingly, claims 1-9 and 15  have been cancelled, as follows:
 Claims 1-9 and 15 have been CANCELLED.
Examiner’s Reasons for Allowance
Claims 20-29 are allowed. 
Independent claim 20 is allowed because the prior art does not teach or suggest a slanted surface-relief structure for a waveguide display in a near-eye display system, the slanted surface-relief structure comprising: an inorganic substrate configured to guide visible light of display images; and an inorganic slanted surface-relief optical grating formed in the inorganic substrate and configured to diffractively couple the visible light  guided by the inorganic substrate out of  the inorganic substrate at a plurality of areas of the inorganic substrate, wherein a grating period of the slanted surface-relief optical grating varies from one area to another area in the plurality of areas of the inorganic substrate such that the visible light guided by the inorganic substrate is coupled out of the inorganic substrate at different areas of the inorganic substrate in different respective directions towards an eye of a user of the near-eye display system; in combination with the other recited limitations in the claim. 
Claims 21-29 are allowable as dependent upon claim 20.
Prior art reference Levola, Tapani (2016/0033784; “Levola”) is the closest prior art of record in this application. However, Levola fails to disclose the image directing limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/            Primary Examiner, Art Unit 2883